Citation Nr: 1106313	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-12 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  

2.  Entitlement to an evaluation in excess of 20 percent prior to 
February 9, 2005, and 50 percent thereafter for bilateral 
glaucoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION


The Veteran served on active duty from August 1990 to August 
1992.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the Veteran's service-connected bilateral 
glaucoma to 20 percent disabling, effective March 12, 2004, and 
granted service connection for bilateral hearing loss and 
assigned a 0 percent disability rating, effective March 12, 2004.  

In a November 2005 rating decision, the RO increased the 
Veteran's disability evaluation for his service-connected 
bilateral glaucoma to 50 percent disabling, effective February 9, 
2005.  The Veteran was advised of the above grant of increased 
rating; however, he did not withdraw his appeal.  In AB v. Brown, 
6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or increased 
rating, the Veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.  

In October 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  

The issue of entitlement to an increased rating for the Veteran's 
service-connected bilateral glaucoma is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The competent and probative medical evidence of record 
demonstrates that, at its most limited, the Veteran's hearing is 
manifested by no more than level I hearing in the right ear and 
level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.85-
4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  In 
this case, the Veteran was provided a VCAA letter in May 2004 
which informed him of the evidence necessary to substantiate a 
claim for service connection.  Courts have held that once service 
connection is granted and the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA obtained the Veteran's service treatment records, VA 
outpatient treatment records from April 2004 to July 2009, and 
private medical records dated March 2006.  

The Veteran was also provided four VA examinations in connection 
with his claim.  During three of the four examinations, the 
Veteran failed to provide adequate test results that could be 
used to properly evaluate his hearing loss disability.  
Consequently, evidence that could have been favorable to the 
Veteran's claim could not be obtained.  The Court has held that 
VA's duty to assist is not always a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  If a Veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining relevant evidence.  Thus, the Board finds that the RO 
complied with its duty to assist the Veteran by providing 
examinations to determine the severity of his hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court 
held that in addition to providing objective test results, a VA 
audiological examination report must address the functional 
effects caused by a hearing disability because an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) "does not rely exclusively 
on objective test results to determine whether a referral for an 
extraschedular rating is warranted."  The Court also noted that 
VA's policy requiring VA audiologists to describe the effect of a 
hearing disability on occupational functioning and daily 
activities facilitates extraschedular determinations by requiring 
VA audiologists to provide such information.  Martinak, 21 Vet. 
App. at 455.  In this case, the September 2009 examiner concluded 
that both the Veteran's daily activities and his usual occupation 
are not affected by his service-connected bilateral hearing loss.  
Therefore, the Veteran has been provided an examination which is 
adequate to satisfy Martinak.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required, nor is there notice delay or 
deficiency resulting in any prejudice to the Veteran.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran asserts that a compensable evaluation is warranted 
for his service-connected bilateral hearing loss.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities. In order to evaluate the 
level of disability and any changes in condition, it is necessary 
to consider the complete medical history of the Veteran's 
disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and based 
upon a combination of the percent of speech discrimination and 
the puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  
See 38 C.F.R. § 4.85 (2010).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.  

The Board observes that summary information accompanying the 
rating criteria for evaluating audiologic disabilities 
specifically indicates that, except for certain "unusual 
patterns of hearing impairment," they do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86 (2010).  The "unusual 
patterns of hearing impairment" include cases where the puretone 
thresholds at each of the four specified frequencies (1000, 2000, 
3000, and 4000 Hertz) is 55 decibels or more, or where the 
puretone thresholds are 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  Id.  

The Court has noted that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
numeric designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Review of the record indicates that the Veteran has undergone 
four audiological evaluations since his claim for increase was 
filed in March 2004.  In August 2004, the Veteran underwent a VA 
audiological examination.  Audiological testing showed the 
following puretone thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
40
40
LEFT
50
50
50
45
50

Average puretone thresholds were 35 decibels in the right ear and 
49 decibels in the left ear.  The Veteran had Maryland CNC test 
scores of 94 percent for both ears.  The VA examiner diagnosed 
the Veteran with mild high frequency sensorineural hearing loss 
in the right ear and a moderate mixed hearing loss in the left 
ear.  

In December 2005, the Veteran underwent his second VA 
audiological examination via QTC Medical Services (QTC).  
Audiological testing showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
65
70
LEFT
45
65
70
70
70

Average puretone thresholds were 63 decibels in the right ear and 
69 decibels in the left ear.  The Veteran had Maryland CNC test 
scores of 24 percent in the right ear and 26 percent in the left 
ear.  The examiner diagnosed the Veteran with bilateral hearing 
loss.  However, the examiner deemed the scores unreliable and 
inconsistent for rating purposes because there was not a puretone 
threshold average (PTA) and speech recognition threshold (SRT) 
agreement, nor did the word discrimination score (WDS) adequately 
reflect the Veteran's discrimination ability.  Due to the 
unreliable test scores from this examination, the examiner 
recommended follow-up testing of the Veteran's hearing, using 
non-behavior test methods such as an auditory brainstem response 
(ABR) test and otoacoustic emissions (OAEs) testing.  See the 
December 2005 addendum request.  Results from the ABR and OAE 
tests were reported as being consistent with mild to moderate 
high frequency sensorineural hearing loss in both ears.  

A third examination was performed by QTC March 2006.  The results 
from audiometric testing were included with the examination 
report, but the puretone thresholds were not written out.  In any 
event, the examiner concluded that puretone testing resulted in 
"inconsistent responses," with a mild to moderate hearing loss 
in the right ear and a moderate hearing loss in the left ear.  
Speech reception thresholds were consistent with normal to near-
normal hearing from the 500 to 4000 Hertz range, but word 
recognition scores resulted in delayed responses and typical 
substitution of a "classic malingering pattern."  OAE test 
results were consistent with normal to near-normal hearing at 500 
and 1000 Hertz range with a mild to moderate high frequency loss.  
ABR responses in the right ear reflected mild hearing loss in the 
3000 to 4000 Hertz range, but the examiner stated that the left 
ear responses were unobtainable due to the high level of 
artifact.  

The Veteran was afforded his fourth audiological examination 
through QTC Medical Services in September 2009.  Audiological 
testing showed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
40
35
LEFT
55
50
50
50
40

The average puretone threshold was 41 decibels in the right ear 
and 48 decibels in the left ear.  The Veteran had Maryland CNC 
test scores of 56 percent in both ears.  The examiner diagnosed 
the Veteran with bilateral hearing loss with functional overlay.  
Similar to the two previous examinations, the results from this 
examination were also considered unreliable for rating purposes 
because there was no SRT-PTA agreement, voice over at 45 
decibels, and inconsistent responses to pure tone testing.  OAE 
testing was conducted in December 2009, and the September 2009 
examiner concluded that there was no increase in severity of the 
Veteran's service-connected bilateral hearing loss.  

After a review of the evidence, the Board finds that the criteria 
for a compensable rating for the Veteran's service-connected 
bilateral hearing loss have not been met.  The Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  As mentioned above, the Veteran underwent 
four VA audiological examinations during the pendency of this 
appeal; however, the Board finds that the results of the hearing 
evaluations conducted in December 2005, March 2006, and September 
2009, cannot be used for rating purposes.  The examiners have 
perceived the Veteran's threshold responses to be unreliable, 
even on multiple testing, due to gross inconsistencies.  This 
suggests that the Veteran failed to cooperate with the 
audiological testing.  The examiners are experts in the audiology 
field and are qualified to determine that internal 
inconsistencies in examination results render testing unreliable.  
Given the unreliable results from the three stated examinations, 
the Board finds the reports to be of no probative value.  Under 
these circumstances, the Board finds that the results of these 
audiological examinations are unreliable for rating purposes.  

Thus, in light of the above, the only VA audiological examination 
that can be used to determine the proper disability rating to be 
assigned to the Veteran's bilateral hearing loss is the August 
2004 VA examination.  Based upon the results of the August 2004 
audiological examination, from Table VI of 38 C.F.R. § 4.85, a 
Roman numeral I is derived for the right ear and a Roman numeral 
I is derived for the left ear.  Thus, neither is the "better 
ear."  A noncompensable evaluation is derived from Table VII of 
38 C.F.R. § 4.85 by intersecting the applicable rows with the 
applicable columns.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed the 
levels contemplated for the currently assigned noncompensable 
schedular rating.  Thus, the evidence does not support a finding 
of a compensable evaluation.  

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns of 
hearing impairment) do not apply to the Veteran's situation as 
the audiometric results of both of these evaluations did not show 
puretone thresholds of loss of 55 decibels or greater in the four 
relevant frequencies for the Veteran's ears.  The provisions of 
38 C.F.R. § 4.86(b) are also not applicable as both ears are not 
shown to manifest 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hz.  

There is no contrary evidence of record suggesting that the 
Veteran's puretone thresholds meet the criteria for a higher 
rating.  Thus, the Board finds that the criteria for a 
compensable evaluation have not been met.  

The audiological evaluations do not show that the Veteran 
warrants a compensable evaluation; therefore, the Board finds no 
basis upon which to predicate assignment of "staged" ratings 
pursuant to Fenderson and Hart, supra.  

The Board has also given consideration to whether the schedular 
noncompensable evaluation is inadequate, thus requiring that the 
claim be referred to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an extra-
schedular evaluation.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record).  An extra-schedular evaluation is for 
consideration where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 
(1996).  An exceptional or unusual disability picture occurs 
where the diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 22 
Vet. App. at 115-116.  When those two elements are met, the 
appeal must be referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation is 
adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); 
Thun, 22 Vet. App. at 116.

In this case, the assigned schedular evaluation is not inadequate 
because the diagnostic criteria that are used for rating hearing 
loss do reasonably describe or contemplate the severity and 
symptomatology of the veteran's service-connected disability.  In 
that regard, a compensable rating may be provided for certain 
manifestations of service-connected hearing loss, but the medical 
evidence in this case reflects that those manifestations are not 
present.  The Board acknowledges the Veteran's multiple 
complaints about not being able to hear and, in particular, how 
his hearing affects his job at a mental institution and when 
talking to others socially; however, as previously stated, the 
September 2009 VA examiner, after evaluating the Veteran, 
determined that the Veteran's hearing loss did not cause any 
functional impairment in either his daily activities or his work 
performance.  

Consequently, in view of the above, the Board finds that the 
Veteran's bilateral hearing loss symptomatology is fully 
addressed by the applicable rating criteria because the criteria 
contemplates the difficulty the Veteran has hearing in all 
situations.  Additionally, the evidence does not demonstrate 
other related factors.  To the extent that the Veteran's 
bilateral hearing loss disability may interfere with employment, 
such interference is addressed by the schedular rating criteria.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In the absence of any 
additional factors, referral of this appeal for consideration of 
an extraschedular rating is not warranted.

Accordingly, an increased evaluation for bilateral hearing loss 
is not warranted at any time during the pertinent time period as 
a compensable rating may not be assigned for any part of the 
rating period. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); Hart, 
21 Vet. App. at 509-10.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
this doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  


REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the remaining claim of 
an increased rating for the Veteran's service-connected bilateral 
glaucoma.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand is required in order 
to fulfill VA's statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).  

During the October 2010 Board hearing, the Veteran testified that 
his service-connected glaucoma has worsened in severity.  He 
explained that he receives consistent treatment for his glaucoma, 
but doctors have told him that it has become "severe," which 
may cause him to lose his right eye.  The Veteran further added 
that surgery has been scheduled for November 2010 for his 
service-connected glaucoma.  

The record reflects that the Veteran has not been afforded a VA 
examination to assess the severity of his service-connected 
glaucoma since undergoing surgery in November 2010.  Where the 
record does not adequately reveal the current state of that 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Given the uncertainty in 
the record as to the current state of the Veteran's disability 
since surgery, the Board finds that this case must be remanded so 
that the Veteran can undergo a VA eye examination.

Additionally, it is also noted that the Veteran most recently 
sought treatment for his service-connected glaucoma at the 
Madigan Army Medical Center in Tacoma, Washington.  The AMC 
should undertake appropriate steps to ensure that all available 
records have been obtained from any treatment facilities 
regarding his service-connected glaucoma.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all VA and non-VA health care 
providers that have treated him for his 
service-connected glaucoma, to specifically 
include the scheduled November 2010 eye 
surgery.  The aid of the Veteran in 
securing these records, to include 
providing necessary authorizations, should 
be enlisted, as needed.  If any requested 
records are not available, or if the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file, and the 
Veteran should be informed in writing.  

2.  After any additional records are 
received, schedule the Veteran for a VA 
eye examination to ascertain the current 
severity of his service-connected glaucoma.  
The claims folder should be made available 
to and reviewed by the examiner.  All tests 
and studies deemed necessary by the 
examiner, to include visual acuity testing 
(uncorrected and corrected central visual 
acuity for distance and near) and field of 
vision testing, should be performed.  All 
pertinent eye pathology, which is found on 
examination, should be noted in the 
examination report.  The examiner must 
chart any visual field defect using a 
Goldmann Perimeter Chart (with at least two 
tests per eye) and discuss any associated 
impairment of visual acuity.  The charts 
must be made a part of the report of 
examination.  The degree of the visual 
field in all eight principal meridians must 
also be included not just in the chart, but 
in examination report.  

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


